Title: Joseph C. Cabell to James Madison, 6 May 1831
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Wms.burg.
                                
                                May 6. 1831.
                            
                        
                         
                        Your favour of 25th utl. covering an extract from Doctr. Dunglison’s letter to you of the 18th, &
                            mentioning the receipt of a similar letter from Doctr. Patterson, came to hand a few days ago by the mail. I had just
                            received similar letters from those gentlemen—from the former dated the 24th, & from the latter dated the 22d.
                            These communications fill me with anxiety. I was quite unprepared for that of Doctr. Patterson, of whose dissatisfaction I
                            was entirely unapprized, himself & Mrs. P. having always indicated the most cordial approval of their situation,
                            except in one instance where the cause of objection was promptly removed. I suspect that his dislike to another professor
                            lies at the bottom of the measure. In regard to Doctr. Dunglison, I am not surprized after his frank communications last
                            fall. On hearing his objections to the place, I explicitly assured him that his idea of branching the establishment to
                            Norfolk, was entirely inadmissable, that plan having been considered & condemned, whilst the University bills were
                            under consideration. I requested him to write me, if he should receive proposals or contemplate a removal to some other
                            place, in order that I might, if possible, be instrumental in amending his situation. He has written to me, but to inform
                            me that he stands committed to Baltimore, if he should be elected. It seems that Baltimore strikes at us in more respects
                            than one. She has been maneuvering for several years to monopolize our Western trade; and now she bids off our best
                            professors. I fear this will be a serious blow to the University. I am not prepared to recommend a successor to either
                            chair, and fear we shall meet with much difficulty. So many of the foreign professors have left us, I think it would be
                            advisable if possible to get able men from a distance. I will throw out two hints for your consideration till something
                            better may suggest itself—I have the private assurance of Doctr. Patterson, made no doubt from
                            the best motives, that if we cannot find a suitable successor before the month of March, he would come on at that time
                            & give a rapid & short course, so as to allow us time to look abroad. I have not a doubt that Doctor
                            Dunglison would do the same. This is an expedient which I suggest merely to yourself & which Doct. P. as well as
                            myself would wish to be confined to the members of the Board. I would not vote for it myself, if anything like a suitable
                            appointment can be made. Another plan is to make an appointment of two of the most promising young Americans in our view
                            at the time of our meeting, to take effect in Septr. 1832. on condition that the persons appointed should proceed
                            immediately to the principal seats of learning in England, France & Germany, at their own expense, so as to avail
                            themselves of the latest improvements in Science, add lustre to their characters, & be in place to commence their
                            courses of Lectures, at the time above mentioned: a temporary arrangement with the outgoing professors forming an
                            ingredient in this suggestion, as well as the first. Mr William Rogers Professor of Nat: Ph. & Che. in Wm.
                            & Mary, a promising young professor, would perhaps be a fit subject for the execution of the latter plan: And I
                            think we could easily find his equal for the other chair. I believe that some such plan as the last would countervail in
                            some degree the want of standing in our young men. I see objections to both these suggestions, and only bring them to your
                            view, as expedients to be thought of—in the event of a failure to get such immediate offers as
                            we might approve. I have made no overtures to Mr. R. but will attend some of his lectures. I should suppose he would close
                            with such an offer, as I have mentioned. Mr. Renwick of New York is the best appointment that I could suggest off-hand.
                            But I know as yet not enough of him, to move in his favor. Doct P. himself seems to prefer him. I shall be here till the
                            15th—and abt. that time go over to Lancaster—& about the 25th to Fredg. & about the 1st. June to
                            Richmond, & about the 10th June to Warminster. Very resy. & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    